In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00406-CR
     ___________________________

      OTHA LEE DAVIS, Appellant

                      V.

          THE STATE OF TEXAS


  On Appeal from the 371st District Court
         Tarrant County, Texas
       Trial Court No. 1575677D


Before Sudderth, C.J.; Birdwell and Walker, JJ.
 Memorandum Opinion by Justice Birdwell
                           MEMORANDUM OPINION

      Appellant Otha Lee Davis appeals his conviction for aggravated robbery. We

affirm.

                                I.    BACKGROUND

      In December 2018, Davis entered a gas station in Tarrant County wearing a ski

mask, with his arm extended under his jacket as though he were holding a gun. Davis

circled behind the counter and, when the cashier grabbed at his arm, revealed that he

was instead holding a knife.    The cashier opened the register, jumped over the

counter, and ran out of the store. Davis gathered the money and fled.

      One wad of bills had a GPS locator hidden inside.           When police were

dispatched to the store, their tracking dog picked up Davis’s scent. Using the locator

and the dog, police tracked Davis to the backyard of a house west of the store. They

found him sitting on the lawn with money scattered around him on the grass and a

knife in his possession.

      Davis was indicted for aggravated robbery with a deadly weapon, and the case

went to trial in 2019. At the charge conference, Davis requested and received a jury

charge on the lesser-included offense of robbery, reasoning that the State had not

proved that the knife was a deadly weapon. The jury found Davis guilty of aggravated

robbery. The jury also found a repeat-offender enhancement to be true and assessed

his punishment at forty-five years’ confinement, and the trial court sentenced Davis

accordingly. Davis appeals.

                                          2
                      II.    ARTICLE 36.15 AND JURY ARGUMENT

      Davis’s first and second points overlap, so we discuss them together. In both,

he contends that there was reversible error when the State informed the jury, during

closing argument, that it was Davis who requested a charge on the lesser-included

offense of robbery. The State mentioned Davis’s request thrice during its closing

remarks.1

      For convenience, we begin with Davis’s second point, in which he contends

that the State’s closing remarks were improper jury argument.                  However, Davis

concedes that he failed to object to the State’s argument and that, under Texas law, a

defendant normally “waives error by failing to object.”



      1
       Specifically, the State argued as follows:

      Now, the Defendant in this case has requested what we call a lesser-included charge of
      robbery. Let me explain to you the difference and distinguishment
      between those two things.

             ....

             That—none of that negates what you see with your own eyes,
      because that’s how strong the evidence is in this case. That’s why—that is
      why they said give him robbery instead. That’s all you have, because your eyes
      tell you—you can see this on video—that he committed a[n] aggravated
      robbery.

             ....

              That’s why they’re asking for robbery, because they know at least that.
      Please give us a lesser included. Let’s give you a second-degree felony rather
      than a first, because this isn’t a deadly weapon. [Emphasis added.]

                                                3
      That is true here. “Rights are usually forfeited by a failure to exercise them.”

Hernandez v. State, 538 S.W.3d 619, 622 (Tex. Crim. App. 2018). “The right to a trial

untainted by improper jury argument is forfeitable.” Id. Thus, when a defendant fails

to timely object, he will forfeit a complaint concerning even an incurably improper

jury argument. Cockrell v. State, 933 S.W.2d 73, 89 (Tex. Crim. App. 1996); Hargrove v.

State, No. 02-18-00437-CR, 2019 WL 2429407, at *2 (Tex. App.—Fort Worth June 6,

2019, no pet.) (mem. op., not designated for publication). Because Davis did not

object to the State’s argument, he has forfeited any complaint that the argument was

improper.

      In his first point, Davis contends that the same closing remarks violate Article

36.15, which provides, “Any special requested charge which is granted shall be

incorporated in the main charge and shall be treated as a part thereof, and the jury

shall not be advised that it is a special requested charge of either party.” Tex. Code

Crim. Proc. Ann. art. 36.15. “The judge shall read to the jury only such special

charges as he gives.” Id.

      Even setting preservation issues aside, that portion of Article 36.15 has been

interpreted as referring only “to advice from the court in connection with the charge”;

it does not apply to the prosecution’s jury argument. Roach v. State, 440 S.W.2d 72, 74

(Tex. Crim. App. 1968). “The Texas Court of Criminal Appeals has held that this

statute is not violated by references made by the prosecutor, in his jury argument, to

the fact that the jury charge included special charges requested by the defense.” Witt

                                          4
v. State, 745 S.W.2d 472, 475 (Tex. App.—Houston [1st Dist.] 1988, pet. ref’d)

(summarizing Roach). The State’s remarks therefore do not give rise to an Article

36.15 violation.

      We overrule Davis’s first and second points.

                              III.   DEADLY WEAPON

      Under the facts of this case, was the evidence sufficient to show that the knife

Davis wielded during the robbery was a deadly weapon? In his third point, Davis

maintains that it was not and, therefore, that his conviction for aggravated robbery

using a deadly weapon may not stand.

      In our evidentiary-sufficiency review, we view all the evidence in the light most

favorable to the verdict to determine whether any rational factfinder could have found

the crime’s essential elements beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.

307, 319, 99 S. Ct. 2781, 2789 (1979); Queeman v. State, 520 S.W.3d 616, 622 (Tex.

Crim. App. 2017). We determine whether the necessary inferences are reasonable

based on the evidence’s cumulative force when viewed in the light most favorable to

the verdict. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015). We must

presume that the factfinder resolved any conflicting inferences in favor of the verdict,

and we must defer to that resolution. Id. at 448–49.

      “A person commits robbery if, in the course of committing theft and with

intent to obtain or maintain control of property, he intentionally or knowingly

threatens or places another in fear of imminent bodily injury or death.” Hernandez v.

                                           5
State, 501 S.W.3d 264, 268 (Tex. App.—Fort Worth 2016, pet. ref’d) (citing Tex. Penal

Code Ann. § 29.02(a)(2)). “The offense becomes aggravated robbery if the person

‘uses or exhibits a deadly weapon.’” Id. (quoting Tex. Penal Code Ann. § 29.03(a)(2)).

       The definition of deadly weapon includes “anything that in the manner of its

use or intended use is capable of causing death or serious bodily injury.” Johnson v.

State, 509 S.W.3d 320, 322 (Tex. Crim. App. 2017) (quoting Tex. Penal Code Ann.

§ 1.07(a)(17)).   “Serious bodily injury” is defined as bodily injury that creates a

substantial risk of death or that causes death, serious permanent disfigurement, or

protracted loss or impairment of the function of any bodily member or organ. Id. at

322–23 (quoting Tex. Penal Code Ann. § 1.07(a)(46)).

       Whether a particular knife is a deadly weapon depends upon the evidence in

the case. Thomas v. State, 821 S.W.2d 616, 620 (Tex. Crim. App. 1991). We consider

any threatening words or actions by the defendant; the defendant’s proximity to the

victim; the weapon’s ability to inflict serious bodily injury or death, including the size,

shape, and sharpness of the weapon; the manner in which the defendant used the

weapon; testimony by the victim that she feared death or serious bodily injury; and

testimony that the object had the potential to cause death or serious bodily injury.

Johnson, 509 S.W.3d at 323; Hopper v. State, 483 S.W.3d 235, 239 (Tex. App.—Fort

Worth 2016, pet. ref’d).

       Viewed in the light most favorable to the verdict, the evidence establishes as

follows. Around 8:30 at night, Davis entered the gas station wearing a ski mask, with

                                            6
the hood of his jacket up. While the wearing of many types of face coverings has

become almost normal in 2021,2 a jury could have nonetheless believed that Davis’s

wearing of a ski mask implied an intent to commit serious criminal acts, especially

when Davis committed the offense in late 2018 (before the COVID-19 pandemic).

See McAfee v. State, No. 02-16-00028-CR, 2016 WL 4474359, at *4 (Tex. App.—Fort

Worth Aug. 25, 2016, no pet.) (mem. op., not designated for publication).            He

extended his arm under his jacket, pointing it at the cashier as if he were holding a

firearm—a gesture meant to convey a threat of violence. See Parker v. State, 489

S.W.3d 609, 612–13 (Tex. App.—Texarkana 2016, no pet.). Davis circled around the

counter and said, “Open the register, bitch.” As he neared within a foot or two of the

cashier, she grabbed for his arm and grazed her thumb on the knife, which one

witness described as “large.” Davis then began to brandish the knife openly. The

cashier described feeling terrified that he would hurt her. See Holland v. State, No. 13-

15-00085-CR, 2016 WL 3626094, at *4 (Tex. App.—Corpus Christi–Edinburg

June 30, 2016, no pet.) (mem. op., not designated for publication). Davis used the

knife to facilitate the robbery and gain the cashier’s compliance, holding the knife to

her as she opened the register. See McCain v. State, 22 S.W.3d 497, 502 (Tex. Crim.

App. 2000) (op. on reh’g). When Davis turned to rifle through the bills, the cashier

scrambled over the counter, and Davis lunged to grab her while still holding the knife

      See, e.g., In re E.F., No. 02-20-00228-CV, 2020 WL 6601599, at *2 n.7 (Tex.
      2

App.—Fort Worth Nov. 12, 2020, no pet.) (mem. op.) (“Father was wearing a face
mask due to the COVID-19 pandemic.”).

                                           7
with his other hand, tearing her sweatshirt. See Pauda v. State, No. 07-17-00170-CR,

2018 WL 4211862, at *3 (Tex. App.—Amarillo Sept. 4, 2018, no pet.) (mem. op., not

designated for publication) (concluding that a knife was a deadly weapon in part

because “appellant was close enough to [the complainant] to lunge and make contact

with her to continue his assault”). The cashier ran across the street to get help, and

Davis fled after collecting the money.

       On appeal, Davis emphasizes a gap in the cashier’s testimony: she conceded

that she did not see the knife during the offense and that she only knew what it was

by the sharp edge that grazed her thumb. It was not until she reviewed the security

video in court that she saw the knife clearly. Davis calls this a “glaring omission” that

dooms the deadly-weapon finding.

       We hold that despite that gap, the evidence is nonetheless sufficient to support

the deadly-weapon finding, as is shown by this case’s close parallel with Johnson, 509

S.W.3d at 324. There, the complainant cashier “testified that she could not describe

the length, size, or shape of the blade” that the assailant used to rob a gas station, and

the weapon was not entered in evidence. Id. But the court of criminal appeals found

the other evidence in the case sufficient to support the finding: that the defendant

threatened the cashier and brandished a knife, that he did so while standing “no more

than a foot or two from” her, and that a video of the robbery was introduced from

which “the jury could have inferred some information about the knife,” such as its

length (a few inches) and its capacity to inflict harm. Id.

                                            8
       Consistent with Johnson, we hold the evidence sufficient to demonstrate that the

knife was a deadly weapon in light of Davis’s threatening conduct and directives, his

proximity to the cashier, his aggressive effort to prevent her from escaping, the knife’s

“large” size, the video and photographs showing the knife’s characteristics, and the

cashier’s fear of bodily injury or death. Having found the evidence sufficient to

support the only element of the offense that Davis has challenged, we overrule his

third point.

                                 IV.    CONCLUSION

       We affirm the trial court’s judgment.

                                                      /s/ Wade Birdwell

                                                      Wade Birdwell
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: April 1, 2021




                                           9